 



Exhibit 10.50

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (“Employment Agreement”) is effective January 1,
2004, (the Effective Date) by and between ENTREMED, INC., a Delaware corporation
having its principal office at 9640 Medical Center Drive, Rockville, MD 20850
(the “Company”) and Mr. Neil J. Campbell, an individual residing at 25242 Conrad
Court, Damascus, MD 20872 (“Mr. Campbell”).

     WHEREAS, Mr. Campbell has previously entered into an employment agreement
with the Company (referenced therein and herein as “Agreement”) that is dated
April 30, 2003, for the annual period beginning January 1, 2003, (copy attached
as Exhibit 1); and

     WHEREAS, such Agreement expired by its terms on December 31,2003, and under
such Agreement and under an earlier agreement, now also expired, and pursuant to
a letter dated December 30, 2003, to Mr. Campbell from Michael Tarnow
(“December 30, 2003, Letter,” copy attached as Exhibit 2), Mr. Campbell has
served as the Company’s president, Chief Operating officer and principal
executive officer since October 15, 2002; and

     WHEREAS, the Company delivered a draft of this Employment Agreement to
Mr. Campbell on or about December 17, 2003; and

     WHEREAS, the Company has engaged an executive recruiter in order to conduct
a search for a suitable Chief Executive Officer and will consider Mr. Campbell
as a candidate for such position; and

     WHEREAS, Mr. Campbell and the Company mutually desire to enter into this
new Employment Agreement in order to allow sufficient time for such executive
recruiter to complete such search;

     NOW THEREFORE, for and in consideration of the mutual premises, agreements
and covenants contained herein, the parties hereto, intending to be legally
bound, do hereby agree as follows:

1. Employment Position and Duties

     The Company hereby agrees to employ Mr. Campbell during the Term hereof (as
set forth in Paragraph 4 herein) to act as, to exercise all of the powers and
functions of, to perform such acts and duties and generally to furnish such
services to the Company and its subsidiaries (if any) as is customary for a
senior management person with a similar position in like companies; and he shall
have such specific powers, duties and serve as President and Chief Operating
Officer or such other executive positions as determined by the Board of
Directors and shall perform responsibilities commensurate with those executive
positions as the Board of Directors of the Company (the “Board”) shall from time
to time reasonably prescribe, provided that such duties are consistent with
Mr. Campbell’s senior management position. Mr. Campbell hereby agrees to accept
such employment and shall perform and discharge faithfully, diligently, and to
the best of his abilities such duties and responsibilities and shall devote
sufficient working time and efforts to the business and affairs of the Company
and its subsidiaries; provided however, that, to the extent consistent with the
needs of the Company,

     
MT (Sign)
  NJC (Sign)

 



--------------------------------------------------------------------------------



 



Mr. Campbell shall be entitled to expend a reasonable amount of time on civic,
public, industry, and philanthropic activities and on the management of his own
investments and assets. This new Employment Agreement replaces the now expired
Agreement between Mr. Campbell and the Company that is dated April 30, 2003,
(attached as Exhibit 1) and the December 30, 2003, Letter (attached as
Exhibit 2). EntreMed and Mr. Campbell agree that notwithstanding the expiration
of the Agreement that is dated April 30, 2003, in their dealings and
responsibilities toward each other during the period between the expiration of
that Agreement on December 31, 2003, and the execution of this Employment
Agreement, they have been governed by Sections 6, 7, 9 and 11 of that expired
Agreement.

2. Place of Employment

     During his employment hereunder, Mr. Campbell’s principal place of
employment shall be located at the Company’s corporate headquarters at 9640
Medical Center Drive, Rockville, Maryland, unless such headquarters are
relocated during the Term of this Employment Agreement, subject to routine and
customary business travel.

3. Compensation



(a)   Base Salary Effective January 1, 2004, and unless this Employment
Agreement is terminated earlier as set forth herein, the Company shall pay to
Mr. Campbell semi-monthly during the Term, the semi-monthly portion of a base
salary (i.e., 1/24 of a base salary “Base Salary”) which when annualized equals
three hundred thirty thousand dollars ($330,000), payable in accordance with the
Company’s customary payroll policy for its executives, and subject to applicable
tax and payroll deductions.   (b)   Incentive Compensation Mr. Campbell’s
Incentive Compensation, if any, shall be determined annually by the Company’s
Board of Directors. The Company acknowledges that Mr. Campbell has been awarded
a cash performance bonus of $85,000 reflecting his performance and contributions
to the Company’s performance in 2003, and such bonus will be paid to him during
the month of February 2004 at such time as the 2003 bonus is payable to all
Company employees.   (c)   Vesting of Options All unvested options granted to
Mr. Campbell prior to December 31, 2003, and those granted in 2004 during the
Term of this Employment Agreement will vest immediately upon notification by the
EntreMed Board of Directors to Mr. Campbell pursuant to Paragraph 4 that he has
not been selected as the new Chief Executive Officer following the search for
such position currently being conducted by the Company’s Board of Directors.
Such vesting will occur pursuant to the terms of this Employment Agreement
rather than the terms of the grants under which such stock options were granted.
However, in the event Mr. Campbell is selected as the new Chief Executive
Officer, all unvested options will continue to vest pursuant to the terms of the
grants under which such stock options were granted.   (d)   Certain Other
Benefits, Including Paid Time Off, 401(k) Payments and Vesting of Options During
the Term of this Agreement, Mr. Campbell shall

         
MT (Sign)
  Page 2 of 9   NJC (Sign)

 



--------------------------------------------------------------------------------



 



    be entitled to participate equally in any and all employee benefit plans and
arrangements which are available to senior executive officers of the Company,
including without limitation, group medical and life insurance plans. Except for
Paid Time Off which may be earned in 2004, Mr. Campbell is entitled to use or to
the payment for only five (5) days of paid time off that was earned but not used
in 2003. The Company acknowledges that pursuant to the terms of its 401(k) Plan,
all matching contributions to such Plan on behalf of Mr. Campbell will vest
immediately. Any options granted to Mr. Campbell in 2004 will be vested in
accordance with the provisions of Paragraph 3(c) above. No other benefits,
payments, options or other emoluments associated with employment are due, owed
or provided to Mr. Campbell except those that are provided for in this
Employment Agreement.

4. Term

     Subject to this Employment Agreement being terminated earlier as set forth
herein, the term of Mr. Campbell’s employment with the Company shall be for up
to a four (4) month period commencing January 1, 2004, and continuing through
April 30, 2004, (the “Term”). Mr, Campbell understands that the Company is
currently undertaking a search for a Chief Executive Officer, with Mr. Campbell
being one of the candidates for that position. Such search is expected to be
completed on or before April 30, 2004. In the event Mr. Campbell is notified, in
writing, that he has not been selected for that position, Mr. Campbell’s
employment with the Company shall terminate thirty (30) days from the date of
such notification, and such termination shall be deemed a termination without
cause under Paragraph 8(d) of this Employment Agreement. However, in the event
Mr. Campbell is selected for the position, the parties hereto will discuss, in
good faith, a new employment agreement for Mr. Campbell to replace this interim
Employment Agreement.

5. Stock Options

     Periodic stock and incentive stock option grants to Mr. Campbell, if any,
shall be determined by the Board of Directors and shall vest and be exercisable
either in accordance with the terms of the grants under which such stock options
are granted or pursuant to the terms of this Employment Agreement and as set
forth in Paragraph 3(c) and Paragraph 3(d) above. Upon execution of this
Agreement by Mr. Campbell, the Company shall grant Mr. Campbell an option to
purchase 25,000 shares of the Company’s stock at the then market price for the
shares; this option shall immediately vest if Mr. Campbell is not selected as
the new Chief Executive Officer and otherwise shall vest pursuant to the terms
under which such stock option was granted; this option may be exercised by
Mr. Campbell during the next five (5) years if during that time Mr. Campbell
remains an employee of the Company, but if Mr. Campbell should terminate
employment with the Company at any time and for any reason, including, without
limitation, the expiration of this Employment Agreement or the selection of
another person as its Chief Executive Officer, this option may be exercised by
Mr. Campbell only within one (1) year from the date of such employment
termination.

6. Unauthorized Disclosure

     While employed by the Company and for five (5) years thereafter, Mr.
Campbell shall not, without the prior written consent of the Company, disclose
to any person, other than a person to whom disclosure is reasonably necessary or
appropriate in connection with the

         
MT (Sign)
  Page 3 of 9   NJC (Sign)

 



--------------------------------------------------------------------------------



 



performance by Mr. Campbell of his duties as an executive officer of the
Company, any material confidential information obtained by Mr. Campbell while in
the employ of the Company with respect to the businesses of the Company or any
of its subsidiaries, including, but not limited to, operations, pricing,
contractual or personnel matters, products, discoveries, improvements, trade
secrets, license agreements, marketing information, suppliers, dealers,
customers, methods of distribution, or any other confidential information the
disclosure of which Mr. Campbell knows, or in the exercise of reasonable care
should know, would be damaging to the Company; provided, however, that
confidential information shall not include any information known generally to
the public (other than as a result of unauthorized disclosure by Mr. Campbell)
or any information so otherwise considered by the Company to be confidential.

     In addition to the preceding, Mr. Campbell further agrees that he shall
never disclose trade secrets of the Company or of any of its subsidiary
companies except under appropriate safeguards to maintain the confidentiality of
such information and also except during his active employment with the Company
in connection with the performance of his duties as an executive officer of the
Company. Mr. Campbell also agrees that the provisions of this Paragraph do not
supercede or in any manner replace the requirements of applicable statutory and
common law protections to the Company with respect to its assets, including
confidential information and trade secrets, and also do not supercede or in any
manner replace the effect or requirements of an Employee Proprietary Information
/ Patent Agreement (copy attached as Exhibit 3) or an Employee Confidentiality
Agreement (copy attached as Exhibit 4) that Mr. Campbell previously entered into
and that will remain in effect upon expiration of this Employment Agreement, and
Mr. Campbell also agrees that the provisions of this Paragraph do not supercede
or in any manner replace the effect or the requirements of an Insider Trading
Policy and Agreement (copy attached as Exhibit 5) that Mr. Campbell previously
entered into or of applicable statutory and common law relating to the subject
matter thereof.

7. Indemnification of Mr. Campbell

     The Company shall indemnify Mr. Campbell, if Mr. Campbell is made a party,
or threatened to be made a party, to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative, or
investigative, because Mr. Campbell is or was an officer or director or the
Company or any of its subsidiaries, affiliates, or successors, against expenses
(including reasonable attorneys fees and disbursements), judgments, fines and
amounts paid in settlement actually and reasonably incurred by him in connection
with such action, suit or proceeding, to the fullest extent and in the manner
set forth as permitted by the General Corporation Law of the State of Delaware
and any other applicable law in effect from time to time, and reimburse such
costs as incurred, but in any event no later than thirty (30) days from date of
presentment of such costs to the Company. Such presentment may be, at the option
of Mr. Campbell, in the form of an invoice directly from Mr. Campbell’s attorney
or such other provider as may be reasonably selected by the Company, and in this
event, the Company agrees to reimburse said provider directly, as opposed to
having Mr. Campbell pay the invoice and then seek reimbursement from the
Company. In the event that Mr. Campbell is not indemnified by the Company, in
accordance with the Company’s D&O policy, subject to the limits of that policy
and pursuant to its terms, the policy will cover Mr. Campbell during employment
and after any termination of employment under the same coverage; terms and
limits that such coverage, limits and terms will be maintained for the officers
and directors of the Company.

         
MT (Sign)
  Page 4 of 9   NJC (Sign)

 



--------------------------------------------------------------------------------



 



     In connection with litigation or proceedings before a court, arbitrator,
administrative agency or other tribunal, either during the Term or thereafter,
Mr. Campbell shall, upon request of the Company, testify as a witness or provide
information concerning matters he was involved in during the course of his
employment Mr. Campbell agrees to cooperate fully with Company counsel in
connection with such proceedings, and he will be indemnified with respect to
such activities as set forth in this Paragraph. All reasonable incurred expenses
relating to Mr. Campbell’s participation in any litigation or proceedings before
a court, arbitrator, administrative agency or other tribunal, either during the
Term or thereafter, will be reimbursed to Mr. Campbell within thirty (30) days
of receipt by the Company of appropriate supporting documentation.

8. Termination

     (a) Termination Upon Death If Mr. Campbell dies during the Term of this
Agreement, Mr. Campbell’s legal representatives shall be entitled to receive the
portion of the Base Salary that would have been paid through the last day of the
six (6) months following the month in which Mr. Campbell’s death occurred. If in
respect of the fiscal year in which Mr. Campbell dies he would otherwise have
been entitled to receive incentive compensation under Paragraph 3(b) by reason
of the operations of the Company during such fiscal year, Mr. Campbell’s legal
representatives shall be entitled to receive a pro rata portion of such
incentive compensation determined by multiplying the dollar amount of the
incentive compensation involved by a fraction, the numerator of which shall be
the number of complete calendar months that elapsed during the fiscal year
through the end of the month in which Mr. Campbell died and denominator of which
shall be twelve.

     (b) Termination Upon Disability or Incapacity. In the event Mr. Campbell
has been disabled for a period of sixty (60) days, the Company may terminate
Mr. Campbell’s employment hereunder at the end of any calendar month thereafter
by giving written notice of termination to Mr. Campbell in the event that
Mr. Campbell’s incapacity due to physical or mental illness prevents the proper
performance of the duties of President and Chief Operating Officer or of another
executive position determined by the Board of Directors as set forth heroin or
established pursuant hereto for a substantial portion of any period of
Mr. Campbell’s Term of employment hereunder. Any questions as to the existence
or extent of illness or incapacity of Mr. Campbell, upon which the Company and
Mr. Campbell cannot agree, shall be determined by a qualified independent
physician selected by the Company and approved by Mr. Campbell (or, if
Mr. Campbell is unable to give such approval, by any adult member of the
immediate family or the duly appointed guardian of Mr. Campbell). The
determination of such physician, certified in writing to the Company and to Mr.
Campbell, shall be final and conclusive for all purposes of this Agreement. In
the event of any such termination pursuant to this Paragraph 8(b), Mr. Campbell
shall be entitled to receive his Base Salary through the end of the Term of this
Agreement.

     If in respect of the fiscal year in which Mr. Campbell’s employment
terminates pursuant to this Paragraph 8(b) he would otherwise have been entitled
to receive incentive compensation under Paragraph 3(b) by reason of the
operations of the Company during such fiscal year, Mr. Campbell shall be
entitled to receive a pro rata portion of such incentive compensation determined
by multiplying the dollar amount of the incentive compensation by a fraction,
the numerator of which shall be the number of complete calendar months that

         
MT (Sign)
  Page 5 of 9   NJC (Sign)

 



--------------------------------------------------------------------------------



 



elapsed during the fiscal year through the end of the month in which Mr.
Campbell’s employment terminated pursuant to this Paragraph 8(b) and the
denominator of which shall be twelve.

     (c) Termination for Cause The Company may terminate Mr. Campbell’s
employment hereunder for “Cause” (as hereinafter defined) by giving written
notice of termination of this Employment Agreement, the Company shall have
“Cause” to terminate Mr. Campbell’s employment hereunder upon Mr. Campbell’s
(i) habitual drunkenness or drug addiction or material failure to perform and
discharge his duties and responsibilities hereunder, or (ii) misconduct that is
materially and significantly injurious to the Company, or (iii) conviction of a
felony and/or a crime involving the personal dishonesty of Mr. Campbell or moral
turpitude, or (iv) conviction of Mr. Campbell of any crime or offense involving
the property of the Company. Upon any such termination for cause under this
Paragraph 8(c), the Company shall pay Mr. Campbell his Base Salary through the
date of termination, and the Company, shall have no further obligations under
this Employment Agreement.

     (d) Termination without Cause The Company shall have the right to terminate
Mr. Campbell’s employment under this Employment Agreement at any time, without
cause, and the Term of this Employment Agreement shall thereby end thirty days
after the Company has given Mr. Campbell written notice of such termination. The
Company shall pay to Mr. Campbell compensation at his bi-monthly rate of pay for
six (6) months from the date of termination payable on a semi-monthly basis,
that is for a total of twelve (12) semi-monthly payments regardless of whether
his termination may become effective during or at the end of a month. Mr.
Campbell will make himself reasonably available to members of the Company’s
Board of Directors and to senior managers and officers of the Company to assist
in the transition of responsibilities and information to others and to
facilitate the orderly conduct of business operations. By acceptance of the
first semi-monthly payment hereunder, and in consideration of the receipt of
such compensation under this Employment Agreement, Mr. Campbell agrees that he
shall have released and forever discharged the Company, its subsidiaries and
affiliates, successors, predecessors, and all of their respective officers,
directors, employees and agents and employee benefit plans from all claims,
demands, liabilities and causes of action arising out of facts or occurrences
arising or occurring at any time up to and including the time of Mr. Campbell’s
termination, whether known or unknown, and the parties hereto contemplate that
this release shall be construed broadly. Upon termination, the Company shall
have no other financial obligations to Mr. Campbell under any compensation or
benefit plan, program or policy, and Mr. Campbell’s participation in the Company
compensation and benefit plans, programs and policies shall cease as of the date
of Mr. Campbell’s termination, except that Mr. Campbell shall have such right to
continued group health plan coverage as is provided under COBRA and except that
Mr. Campbell may exercise vested options in accordance with the provisions of
the applicable option plan. The Company shall make Mr. Campbell’s COBRA premium
payments for the earlier of six (6) months after the termination date of Mr.
Campbell or the date Mr. Campbell begins employment with a new employer.
Notwithstanding the foregoing, if in respect of the fiscal year in which
Mr. Campbell’s employment terminates pursuant to this Paragraph 8(d) he would
otherwise have been entitled to receive incentive compensation under Paragraph
3(b) by reason of the operations of the Company during such fiscal year,
Mr. Campbell shall be entitled to receive a pro rata portion of such incentive
compensation determined by multiplying the dollar amount of the incentive
compensation by a fraction, the numerator of which shall be the number of
complete calendar months that elapsed

         
MT (Sign)
  Page 6 of 9   NJC (Sign)

 



--------------------------------------------------------------------------------



 



during the fiscal year through the end of the month in which Mr. Campbell’s
employment terminated pursuant to this Paragraph 8(d) and the denominator of
which shall be twelve (12).

     (e) Non-competition For a period of twelve (12) months after termination
for any reason of Mr. Campbell’s active employment with the Company. Mr.
Campbell agrees not to, as an individual, principal, agent, employee, consultant
or otherwise, directly or indirectly, in the United States or, with respect to
any company or entity in Europe or Canada with whom Mr. Campbell has had
partnership, licensing or other similar business development discussions on
behalf of and during his employment with the Company, render any services to any
firm or company or any division or subsidiary of any firm or company whose
primary activity is the research, development or commercialization of specific
product compounds and/or analogs and/or derivatives of those product compounds
that are currently being researched, developed and/or commercialized by the
Company. Such specific product compounds and/or analogs and/or derivatives of
those product compounds are limited to Panzem, 2ME2, 2ME2 Analogs, Proteinase
Activated Receptor #2 or PAR-2 and Tissue Factor Pathway Inhibitor or TFP1.
Moreover, for a period of twelve (12) months after the termination of
Mr. Campbell’s employment with the Company, Mr. Campbell agrees not to take any
action, without the prior written consent of the Company, to assist
Mr. Campbell’s successor employer or any other entity in recruiting or hiring
any other employee who is or who was an employee of the Company on January 1,
2004, or on any date more recently than January 1, 2004. This prohibition
includes (1) identifying to such successor employer or its agents or such other
entity, the person or persons who have special knowledge concerning the
Company’s inventions, processes, methods or confidential affairs; or
(2) commenting to Mr. Campbell’s successor employer or its agents or such other
entity about the quantity of work, quality of work, special knowledge or
personal characteristics of any person who is still employed by the Company.
Mr. Campbell also agrees that he will not provide such information to a
prospective employer or to an executive search firm during interviews preceding
possible employment.

9. Reimbursement of Legal Fees

     In a dispute, including litigation, arising under this Employment
Agreement, the Company agrees to reimburse Mr. Campbell promptly after the final
conclusion of such dispute or litigation for reasonable attorneys’ fees incurred
if Mr. Campbell or the Company sues on this Agreement and the Company is not the
prevailing party.

10. Non-Disparagement

     During the Term and thereafter Mr. Campbell shall not communicate
negatively about or otherwise disparage the Company or its products or each and
any of the released parties described in Paragraph 8(d) in any way whatsoever.
The Company agrees that it, acting in its official capacity, shall not make any
public false, disparaging or derogatory statements in connection with or
concerning Mr. Campbell’s service to the Company except as may be required for
truthful, sworn testimony or in connection with a legal or administrative case,
proceeding, report, claim or dispute. In the event of the termination of
Mr. Campbell’s employment, thereafter, in response to inquiries from prospective
employers of Mr. Campbell, the Company shall only provide information relative
to dates of employment unless otherwise requested by Mr. Campbell. In the event
Mr. Campbell breaches any of the conditions set forth herein or in any other
Paragraph of this Agreement, the Company shall discontinue the provision of any
payment or benefits to him under this Employment

         
MT (Sign)
  Page 7 of 9   NJC (Sign)

 



--------------------------------------------------------------------------------



 



Agreement, and he shall forfeit his entitlement to any further payments or
benefits and shall be required to return to the Company any compensation already
provided to him under this Employment Agreement

11. Miscellaneous

     (a) Assignments and Binding Effect The respective rights and obligations of
the parties under this Employment Agreement shall be binding upon the parties
hereto and their heirs, executors, administrators, successors, and assigns,
including, in the case of the Company, any other corporation or entity with
which the Company may be merged or otherwise combined or which may acquire all
or substantially all of the Company’s assets, provided no such assignment shall
discharge the Company of its obligations herein, and, in the case of
Mr. Campbell, his estate or other legal representatives, provided that
Mr. Campbell may not assign his rights hereunder without prior written consent
of the Company.

     (b) Governing Law and Survival. This Agreement shall be governed as to its
validity, interpretation and effect by the laws of the State of Maryland. The
provisions of Paragraphs 6,7, 8(d), 8(e), 9,10 and Section 11 shall survive
termination of this Employment Agreement.

     (c) Severability In the event that any provision or portion of this
Employment Agreement shall be determined to be invalid, illegal, or
unenforceable for any reason, the remaining provisions and portions of this
Employment Agreement shall remain in full force and effect to the fullest extent
permitted by law. Such invalid, illegal or unenforceable provision(s) shall be
deemed modified to the extent necessary to make it or them valid, legal, and
enforceable.

     (d) Entire Agreement and Amendments This Employment Agreement constitutes
the entire agreement and understanding of the Company and Mr. Campbell with
respect to the terms of Mr. Campbell’s employment with the Company and potential
separation from such employment, and supersedes all prior discussions,
understandings and agreements with respect thereto, including the December 30,
2003, Letter, except that it does not supercede or in any manner replace the
effect or requirements of an Employee Proprietary Information / Patent Agreement
(copy attached as Exhibit 3), an Employee Confidentiality Agreement (copy
attached as Exhibit 4), or an Insider Trading Policy and Agreement (copy
attached as Exhibit 5) that Mr. Campbell previously entered into, which will
remain in effect. Any payment made and benefit provided pursuant to the
December 30, 2003, Letter (copy attached as Exhibit 2) will be deducted from any
payment or benefit that would otherwise be due to or for Mr. Campbell pursuant
to this Employment Agreement.

     (e) Captions All captions and headings used herein are for convenient
reference only and do not form part of this Employment Agreement.

     (f) Waiver. The waiver of a breach of any term or provision of this
Employment Agreement shall not operate as or be construed to be a waiver of any
other or subsequent breach of this Employment Agreement.

     (g) Notice. Any notice or communication required or permitted under this
Employment Agreement shall be made in writing and shall be delivered by hand or
mailed by registered or certified mail, return receipt requested, first class
postage prepaid, addressed as follows:

         
MT (Sign)
  Page 8 of 9   NJC (Sign)

 



--------------------------------------------------------------------------------



 



If to Mr. Campbell:
25242 Conrad Court
Damascus, MD 20872

If to the Company:
EntreMed, Inc.
9640 Medical Center Drive
Rockville, Maryland 20850
Attn.: Chief Financial Officer

     (i) Counterparts. This Employment Agreement may be executed in
counterparts, each of which shall constitute one and the same Employment
Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement on the dates set forth below.

     
ENTREMED, INC.
  Neil J. Campbell
 
   
By: /s/ Michael Tarnow
  /s/ Neil J. Campbell

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

       Michael Tarnow
   
       Chairman, EntreMed Board of Directors
   
 
   
Date: April 12, 2004
  Date: April 18, 2004

         
MT (Sign)
  Page 9 of 9   NJC (Sign)

 